Citation Nr: 0720843	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  04-16 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for a left eye injury. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty for training from July 1963 
to January 1964.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which determined that new and 
material evidence had not been submitted to warrant reopening 
a claim of entitlement to service connection for a left eye 
injury. 

This case was previously before the Board in October 2005.  
At that time the Board declined to reopen the veteran's 
claim, and the appellant appealed to United States Court of 
Appeals for Veterans Claims (hereinafter, "Court").  In a 
joint motion for remand, the veteran's attorney and the VA 
General Counsel maintained that the holding in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the United States Court of 
Appeals for Veterans Claims (Court) was applicable to this 
decision.  By a November 2006 Order of the Court, the Board's 
decision was vacated and remanded for reconsideration of the 
veteran's claim taking the Kent decision into account. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the pendency of this appeal, the Court issued a 
decision which held that, in the context of a claim to 
reopen, VCAA notice must include an explanation of 1) the 
evidence and information necessary to establish entitlement 
to the underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further explained that the VCAA requires, 
in the context of a claim to reopen, that VA look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  See Id.

In this case, the RO issued the veteran a notice letter in 
January 2003.  That letter discussed, in part, the evidence 
necessary to establish a claim for service connection and the 
need to submit new and material evidence to reopen the 
veteran's claim for service connection for residuals of an 
eye injury.  However, the holding in Kent, supra, requires VA 
to inform the veteran what specific evidence is necessary to 
reopen the previously denied claim.  In the December 1978 
rating decision that previously denied the claim and became 
final, the veteran's claim was denied based on the lack of 
evidence demonstrating an injury to the left eye in service 
as well as the absence of medical nexus evidence linking the 
claimed disability to service.  

Thus, action by the AMC/RO is required to satisfy the 
notification provisions of the VCAA in accordance with Kent, 
supra.  

During the pendency of this appeal, the Court issued a 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) finding that the VCAA notice requirements applied to 
all elements of a claim.  As the case is being remanded for 
additional development, appropriate action should be taken to 
ensure adequate VCAA notice as to all elements of the claim 
is provided.

Accordingly, the case is REMANDED for the following action:

1.  Pursuant to Kent and Dingess, the 
AMC/RO is to provide the veteran a 
corrective VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the specific information or 
specific evidence needed to reopen the 
claim based on new and material 
evidence in light of the December 1978 
rating decision.  The AMC/RO must also, 
in light of Dingess, provide notice how 
a disability rating and an effective 
date for the claim on appeal would be 
assigned.

2.  After undertaking any other 
notification and/or development action 
deemed warranted, the AMC/RO should 
readjudicate the claim.  

3.  If the benefit sought on appeal 
remains denied, the AMC/RO must furnish 
to the veteran and any representative an 
appropriate supplemental statement of the 
case that includes citation to and 
discussion of any additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



